Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 12/7/2021. Applicants’ have elected without traverse: (1) potassium cetyl phosphate; hydrogenated palm glycerides as the phospholipid derivative; (2) cetyl alcohol as the fatty alcohol; and (3) three-stage rotor and stator homogenizer configuration.   Upon further consideration the species election is herewith withdrawn.
Claims 1-4 are pending.  The claim corresponding to the elected subject matter is claims 1-4 and are herein acted on the merits.

Application Priority
This application filed 6/20/2019 claims priority to PRO 62/688,714, filed 06/22/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim1 is directed to process for ensuring molecular level association between (1) a negatively charged phospholipid and/or phospholipid derivative; and (2) a fatty alcohol, comprising: using a three-stage rotor and stator homogenizer configuration.
The claim 1 has a limitation of ‘ensuring’. Is ensuring an active step? Examiner suggests amending the claim language to better represent the process claimed. 
Claim 2 is directed to process for ensuring molecular level association between (1) a negatively charged phospholipid and/or phospholipid derivative; and (2) a fatty alcohol, comprising: using high homogenizer energy.
The claim 2 has a limitation of ‘ensuring’. Is ensuring an active step? Examiner suggests amending the claim language to better represent the process claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klacsová et al. (The effect of aliphatic alcohols on fluid bilayers in unilamellar DOPC vesicles--a small-angle neutron scattering and molecular dynamics study. Biochim Biophys Acta. 2011 Sep;1808(9):2136-46. doi: 10.1016/j.bbamem.2011.04.010. Epub 2011 Apr 29 - IDS) in view of Hassan (US 20080161588 A1).
A process for ensuring molecular level association between (1) a negatively charged phospholipid and/or phospholipid derivative; and (2) a fatty alcohol, comprising: using a three-stage rotor and stator homogenizer configuration/ using high homogenizer energy.
Klacsová et al. teaches dioleoylphosphatidylcholine:dioleoylphosphatidylserine (PCPS, DOPC:DOPS = 24.7 mol:mol) bilayers in extruded unilamellar vesicles with incorporated aliphatic alcohols (CnOH, n = 8–18 is the even number of carbons in alkyl chain) (reads on the (2) fatty alcohol).  The small amount of DOPS present in DOPC bilayers charges the bilayer surface negatively (reads on the negatively charged phospholipid) and thus prevents oligolamellar vesicle formation during extrusion and vesicle aggregation after extrusion, while it does not affect the structure of DOPC bilayer itself (Abstract, and p2137 left col, last para).  The samples were hydrated with heavy water and homogenized by vigorous vortex mixing (p2137 right col 2.2. Contrast variation samples). (The product of the DOPC bilayers and aliphatic alcohol reads on the composition of claim 4).
While the reference teaches that samples were homogenized by vigorous vortex mixing, the reference fails to specify a three stage rotor and the energy of at least about 0.18 hp/lb/min.
Hassan et al. teaches the making of colloids or emulsions for a range of products including pourable vegetable oils, frying oil, peanut butter stabilizers, cosmetics, etc [0036].  The method of making can include using a disperser. The disperser IKA model DR 2000/4 is a high shear, three stage dispersing device useful in making such. Three rotors in combination with a stator are aligned in series to create the dispersion of hydrogen in liquid medium comprising base oil. Mixed high shear device inlet stream enters the high shear device at a high shear device inlet and enters a first stage rotor/stator combination having circumferentially spaced first stage shear openings. The coarse dispersion exiting the first stage enters the second rotor/stator stage, having second stage shear openings. The reduced bubble-size dispersion emerging from the second stage enters the third stage rotor/stator combination having third stage shear openings. The dispersion exits the high shear device via a high shear outlet as high shear device dispersion outlet stream. In embodiments, the shear force increases stepwise longitudinally along the direction of the flow [0116].  Hassan describes “high shear device delivers a certain amount of energy per volume/weight of fluid. In embodiments, the high shear device delivers at least 300 L/h (or 5L/min, depending on agent i.e. water: 11lb/min) with a power consumption of 1.5 kW (or 2hp) at a nominal tip speed of at least 4500 fpm[0119], (in other words the high shear device delivers an energy of at least about  0.18hp/lb/min).
One of ordinary skill in the art at the time of filing would have been motivated to incorporate the specific disperser IKA model DR 2000/4 to homogenize the formulation of Klacsová et al. The motivation to use the disperser IKA model DR 2000/4 is because Klacsová et al. teaches the samples were homogenized by vigorous vortex mixing and Hassan et al. teaches IKA model DR 2000/4 is a high shear, three stage dispersing device which creates dispersions of hydrogen in liquid medium comprising base oil, with reduced bubble-size useful for cosmetics. The skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627